Opinion by
Dallinger, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) Yases, console sets, and candlesticks used chiefly on the table, in the kitchen, or in the household for *551utilitarian purposes at 40 percent under paragraph 339, Abstracts 29478 and 28748 followed; (2) vases, boxes, buckets, candlesticks, incense burners, and sugar and creamers composed of metal plated with silver used chiefly in the household for utilitarian purposes at 50 percent under paragraph 339, Abstracts 29755 and 30404 followed; and (3) papier-máché trays at 25 percent under paragraph 1403.